DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 10/25/21.
3.    Claim 1 has been amended. Claims 1 – 4 and 21- 36 are pending.

Claim Rejections - 35 USC § 101
4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1 – 4 and 21- 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Step 1: 
Claims 1 – 4 and 21- 36 are drawn to are directed to a machine, which is one of the statutory categories of invention.
7.	Step 2A: 
8.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
9.	Claim 1 is exemplary: 
perform operations, the operations comprising: controlling access to a bank meter such that any credit amount added to a bank meter cannot be accessed for wagering on the gaming device and a balance of the bank meter can only be accessed by a player upon entering a cash out instruction; establishing a credit balance on a credit meter responsive to receipt of a monetary amount via a credit input device; receiving an instruction from a player specifying an automatic bank condition in respect of a win amount; receiving a player selection in respect of a play of a game on the gaming device that defines a wager amount; decrementing the credit balance of the credit meter by the wager amount; adding any win amount resulting from the game outcome to a win meter to establish a win meter balance; upon a win amount added to the win meter satisfying the automatic bank condition, transferring the win meter balance to the bank meter; and upon a residual credit balance of the credit meter being below a desired wager amount for a subsequent game after transfer of the win meter balance to the bank meter, conducting a random trial having a probability of success based on the residual credit balance and the desired wager amount to determine whether to conduct the subsequent game at the desired wager amount”.

10.	The underlined portion of claim 1 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). The limitations of dependent claims 2 – 4 and 21 - 36 (e.g., the cash output device of claim 4 and the key pad of claim 23) merely further define the abstract idea and are not significantly more than the abstract idea.
11.	The claimed abstract idea is related to the abstract ideas of:
1) 	providing/conducting a game (i.e. a game with an automatic bank feature and a residual credit random trial feature) by following rules or instructions.
2)	Providing wagering opportunities/agreements to the players. 
12.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
At least a certain method of organizing human activities (e.g. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).
13.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such a gaming system comprising: a processor; a memory, a credit input device, a set of meters (i.e. the bank meter, the win meter and the credit meter), a cash output device and a key pad. 
As a gaming system comprising: a processor; a memory, a credit input device and a set of meters (i.e. the bank meter, the win meter and the credit meter), a cash output device and a key pad in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
14.	Step 2B: 
15.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
16.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with a gaming system comprising: a processor; a memory, a credit input device, a set of meters (i.e. the bank meter, the win meter and the credit meter), a cash output device and a key pad. 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
17.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
18.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384, FIG. 2, paragraphs 58 and 61; paragraph 58 teaches “this embodiment includes components well known in the art, specifically a processor 205, Ram 210 and ROM 215, a data storage device 220, a random number generator 225, a communication port 230, a hopper controller 235, a hopper 240 (a cash output device), a video controller 245, a touch screen 250, a coin acceptor controller 255, a coin acceptor 260, a bill acceptor controller 265, a bill acceptor 270, a reel controller 275, reels 280a, 280b and 280c, an input device 285, an output device 290 and a sensor 295”; paragraph 61 teaches “The input device 285 may be used to receive an input from a player. Examples of input devices include: a computer keyboard (i.e. a key pad). “) and Kelly (US 20120004030, paragraph 28, paragraph 28 teach a set of meters), showing the conventionality of these additional elements.
19.	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
20.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements (i.e. the combination elements that include the cash output device of claim 4 and the key pad of claim 23) improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
21.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
22.	For these reasons, the claims are not patent-eligible under 35 USC §101.


Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	Claims 1 – 4 and 21- 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20030092483) and in view of FUJISAWA (US 20130217468) and further in view of Singer (US 20130203482).
25.	Regarding claims 1, Bennett discloses a gaming system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising (abstract and paragraph 21): 
 controlling access to a bank meter such that any credit amount added to a bank meter cannot be accessed for wagering on the gaming device and a balance of the bank meter can only be accessed by a player upon entering a cash out instruction (paragraph 4); 
establishing a credit balance on a credit meter responsive to receipt of a monetary amount via a credit input device (paragraph 4); 
receiving an instruction from a player specifying an automatic bank condition in respect of a win amount (paragraph 8; the game control means may credit wins from games played to the bank meter instead of the first meter display, which is the normal credit meter. This may be referred to as an autobank mode); 
receiving a player selection in respect of a play of a game on the gaming device that defines a wager amount (abstract); 
decrementing the credit balance of the credit meter by the wager amount (abstract); 
generating a game outcome (abstract); 
adding any win amount resulting from the game outcome to a win meter to establish a win meter balance (paragraphs 4 – 6 and 26); 
upon a win amount added to the win meter satisfying the automatic bank condition (i.e. the automatic bank condition described in paragraph 7), transferring the win meter balance to the bank meter (paragraphs 4 – 6 and 26); 
Bennett fails to explicitly disclose the following limitations:
and upon a residual credit balance of the credit meter being below a desired wager amount for a subsequent game after transfer of the win meter balance to the bank meter, conducting a random trial to determine whether to conduct the subsequent game at the desired wager amount.
FUJISAWA teaches:
and upon a residual credit balance of the credit meter being below a desired wager amount (i.e. the desired wager amount of $1.00 as shown in FIG. 190 and described in paragraph 764) for a subsequent game after a gaming condition is met (i.e. after transfer of the win meter balance to the bank meter), conducting a random trial (i.e. a random trial via the residual gamble game) to determine whether to conduct the subsequent game at the desired wager amount (Paragraphs 764 – 765, 767 and 769 - 772 and FIGS. 189 - 194).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified Bennett in view of FUJISAWA to include the aforementioned method in order to enhance the excitement (for the players) (as described by FUJISAWA, paragraph 6).
The combination of Bennett and FUJISAWA fail to explicitly disclose the following limitations:
(conducting a random trial) having a probability of success based on the residual credit balance and the desired wager amount
Singer teaches:
(conducting a random trial) having a probability of success based on the residual credit balance (i.e. the residual credit balance) and the desired wager amount (paragraph 137; the probability of providing the alternative award is determined based on: (a) the player's credit balance; (b) the alternative award itself (e.g., the quantity of credits, amount of currency, or the quantity of free plays of the wagering game at the designated wager amount)).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of Bennett and FUJISAWA in view of Singer to include the aforementioned method in order to achieve the predictable result of improved player interest.
26.	Regarding claim 2, Singer also teaches that the probability of success is proportional to a ratio of the residual credit balance to the desired wager amount (Abstract and paragraph 137).  
27.	Regarding claim 3, Bennett also discloses that the operations further comprise, upon the win amount added to the win meter not satisfying the automatic bank condition transferring the win meter balance to the credit meter (paragraphs 8 and 9).  
28.	Regarding claim 4, FUJISAWA also teaches the residual credit balance is an amount that cannot be disbursed by a cash output device of the gaming machine (Paragraphs 764 – 765).  
29.	 Regarding claim 21, Bennett discloses the automatic bank condition (i.e. the automatic bank condition described in paragraph 7) is specified as a threshold amount at or above which the automatic bank condition is satisfied (paragraphs 4 – 6 and 26).  
30.	Regarding claim 22, Bennett discloses the threshold amount is selected by the player from a set of available options (paragraph 9; In the latter case, the player may be able to set a limit above which wins are credited to the bank meter and below which wins are credited to the first meter display).  
31.	Regarding claim 23, Bennett discloses the threshold amount is specified by the player using input from a key pad (paragraphs 9 and 21).   
32.	Regarding claim 24, Bennett discloses the automatic bank condition is satisfied for any value of the win amount (paragraph 8; the game control means may credit wins from games played to the bank meter instead of the first meter display, which is the normal credit meter. This may be referred to as an autobank mode). 
33.	Regarding claim 25, Bennett discloses the operations further comprise, for the subsequent game: upon a win amount for the subsequent game not satisfying the automatic bank condition, controlling display of an indicator of an offer to transfer the win meter balance to the bank meter (paragraph 9).  
34.	Regarding claim 26, Bennett discloses the operations further comprise, for the subsequent game: upon player selection to transfer the win meter balance to the bank meter, transferring the win meter balance to the bank meter (paragraphs 9 and 10).  
35.	Regarding claim 27, FUJISAWA also teaches the operations further comprise, upon the residual credit balance of the credit meter being below the desired wager amount: controlling display of an indicator of an offer to the player of an opportunity to conduct the random trial; and receiving user input indicating approval to conduct the random trial (Paragraphs 764 – 765, 767 and 769 - 772 and FIGS. 189 - 194).  
36.	Regarding claim 28, Bennett discloses the operations further comprise, upon the residual credit balance of the credit meter being below the desired wager amount: controlling display of an indicator of the probability of success (paragraph 35 and 36).  
37.	Regarding claim 29, FUJISAWA also teaches the indicator of the probability of success is a chance bar that includes a portion sized based on chance of success (Abstract and Paragraphs 764 – 765, 767 and 769 - 772 and FIGS. 191 - 194).
38.	Regarding claim 30, FUJISAWA also teaches the chance bar further includes a portion sized based on chance of failure (Abstract and Paragraphs 764 – 765, 767 and 769 - 772 and FIGS. 191 - 194).
39.	Regarding claim 31, FUJISAWA also teaches a random number generator, wherein the operations further comprise, in the conducting the random trial: allocating possible values from the random number generator to two possible outcomes based on the probability of success, wherein a first possible outcome of the two possible outcomes is to conduct the subsequent game using the desired player selection, and wherein a second possible outcome of the two possible outcomes is not to conduct the subsequent game using the desired player selection; and using a random number generated by the random number generator to select the first possible outcome or the second possible outcome (Paragraphs 764 – 765, 767 and 769 - 772 and FIGS. 189 - 194).
40.	Regarding claim 32, FUJISAWA also teaches wherein each of two possible values is associated with a different range of the possible values from the random number generator (Abstract and Paragraphs 764 – 765, 767 and 769 - 772 and FIGS. 191 - 194).
41.	Regarding claim 33, FUJISAWA also teaches upon the random trial determining not to conduct the subsequent game, setting the credit meter to zero (Paragraphs 764 – 765, 767 and 769 - 772).
42.	Regarding claim 34, Byng also teaches the operations further comprise: upon the random trial determining to conduct the subsequent game, generating a game outcome for the subsequent game and adding any win amount resulting from the game outcome for the subsequent game to the win meter (Paragraphs 764 – 765, 767 and 769 - 772).
43.	Regarding claim 35, Bennett discloses a random number generator, wherein the operations further comprise, to generate the game outcome: for each of multiple reel strips, mapping a random number generated by the random number generator to a reel position on the reel strip (abstract).
44.	Regarding claim 36, Bennett discloses the operations further comprise: controlling display of a timer icon in conjunction with an icon representing the automatic bank condition (abstract and paragraphs 4 – 6 and 26).

Response to Arguments
45.	Regarding claims 1 – 4 and 21 – 36, the applicant argues the combination of Bennett and Byng fail to teach all the limitations (which include newly amended limitations) of the claims.
	The examiner agrees. However, the new rejections of Bennett, FUJISAWA and Singer teach all the limitations (which include newly amended limitations) of claims 1 – 4 and 21 – 36 (see rejections above for details).

Conclusion
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        


/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715